Citation Nr: 1136040	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected status post diskectomy of L-5/S-1 with degenerative disc disease at L-4.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating higher than 10 percent for his service-connected status post diskectomy of L-5/S-1 with degenerative disc disease at L-4.  During the May 2011 BVA Hearing, the Veteran asserted that his back disability has become worse since his last VA examination in July 2009.  See May 2011 BVA Transcript, page 9.
 
A remand is necessary in order to determine the current level of severity of the Veteran's back disability.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A VA examination is necessary to provide a thorough assessment of the severity of the Veteran's disability.  

Additionally, the Veteran testified during the May 2011BVA hearing that he experiences numbness in his legs and feet.  See May 2011 BVA Transcript, page 9.  The Veteran should be afforded a VA neurological examination to determine which, if any, nerves are being affected by his service-connected back disability.
  
The Veteran is also seeking entitlement to TDIU.  The Board finds that the pending TDIU claim will be affected by outcome of the appeal for an increased rating for his service-connected back disability.  As such, a decision as to the issue of TDIU will be deferred pending resolution of the rating.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

However, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and ensure that all records from the "Pain Specialist Group" and "Dr. Walker," identified by the Veteran during the May 2011 Hearing, are obtained and associated with the claims file.

If no records can be located, a written statement to that effect must be associated with the claims folder.  

2.  Schedule the Veteran for VA examinations to determine the current level of severity of his service-connected disabilities, which to date are: sensorineural hearing loss, residuals of right knee injury, status post left subchondral fracture, status post diskectomy L-5/S1 with degenerative disc disease at L-4 and hypoesthesia of left lower extremity.

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, to include neurological testing of the lower extremities, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings should be reported in detail, including range of motion measurements and neurological symptoms.  

The claims folder should be made available to the examiner for review in conjunction with the examinations, and the examiner should acknowledge such review in the examination report.  
 
Following the examinations, the examiner should address the following: 

a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.  

b)  List any side effects the Veteran has from the medication taken for his service-connected disabilities, and identify all side effects that affect his ability to obtain and/or retain a substantially gainful occupation.  

c)  State whether the Veteran's service-connected disabilities prevent him from obtaining or retaining a substantially gainful occupation.  

Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disabilities and any associated disorder, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment caused by one or more nonservice-connected disorders.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


